576 N.W.2d 747 (1998)
STATE of Minnesota by its Attorney General Hubert H. HUMPHREY, III, Respondent,
v.
GRANITE GATE RESORTS, INC., d/b/a On Ramp Internet Computer Services; et al., Appellants.
No. C6-97-89.
Supreme Court of Minnesota.
May 14, 1998.
Ronald I. Meshbesher, Meshbesher & Spence, Minneapolis, Eckley Keach/Ocsar B. Goodman, Goodman, Chesnoff & Keach, Las Vegas, NE, for Appellants.
Hubert H. Humphrey III, Attorney General, Ann Beimdiek Kinsella, Assistant Attorney General, St. Paul, for Respondent.
Prior report: Minn.App., 568 N.W.2d 715.

ORDER
Based upon all the files, records and proceedings and, upon an evenly divided court,
IT IS HEREBY ORDERED that the decision of the court of appeals dated September 5, 1997, be, and the same is, affirmed. Dated: May 14, 1998
       BY THE COURT:
       /s/ Kathleen A. Blatz
           Kathleen A. Blatz
           Chief Justice
GILBERT, J. took no part in the consideration or decision of this case.